STATE OF MICHIGAN

                           COURT OF APPEALS



PEOPLE OF THE STATE OF MICHIGAN,                                    UNPUBLISHED
                                                                    March 24, 2016
               Plaintiff-Appellee,

v                                                                   No. 324886
                                                                    Wayne Circuit Court
BRANDON WATERMAN,                                                   LC No. 14-007377-FC

               Defendant-Appellant.


Before: K. F. KELLY, P.J., and FORT HOOD and BORRELLO, JJ.

PER CURIAM.

       A jury convicted defendant of two counts of assault with intent to commit murder, MCL
750.83, carrying a dangerous weapon with unlawful intent, MCL 750.226, and possession of a
firearm during the commission of a felony MCL 750.227b. The trial court sentenced defendant
to concurrent prison terms of 100 to 240 months each for the assault convictions, and 30 to 60
months for the carrying a dangerous weapon conviction, to be served consecutive to a two-year
term of imprisonment for the felony-firearm conviction. Defendant appeals as of right. For the
reasons set forth in this opinion, we affirm.

       Defendant was convicted of assaulting John Martines and Palar Maclin with a firearm in
their Detroit neighborhood on May 5, 2014. The prosecutor presented evidence that defendant
and his associate, Jose Quinones, summoned Martines from his car and confronted him about
accusing the two men of being involved in a neighborhood robbery. Ultimately, defendant
opened fire on Martines and Maclin as they were entering Martines’ car, shattering the rear
window. Defendant fired additional shots, and Maclin was shot in the hand before Martines
managed to drive away. The defense denied that defendant was the shooter.

       On appeal, defendant argues that the trial court abused its discretion in finding that the
prosecution exercised due diligence to secure Maclin’s presence at trial, which led to the
improper use of Maclin’s preliminary examination testimony. We disagree.

       MRE 804(b)(1) permits a court to introduce a witness’s former testimony given at a prior
hearing if the witness is unavailable for trial and the party against whom the testimony is offered
had an opportunity and similar motive to develop the testimony by direct, cross, or redirect
examination. A witness is unavailable to testify if the witness “is absent from the hearing and
the proponent of a statement has been unable to procure the [witness’s] attendance . . . by process
or other reasonable means, and in a criminal case, due diligence is shown.” MRE 804(a)(5). In
                                                -1-
determining whether due diligence has been shown, a prosecutor’s efforts to secure a witness
must be considered in light of “the facts and circumstances of [the] case.” People v Bean, 457
Mich. 677, 684; 580 NW2d 390 (1998). The test, being one of reasonableness, is “whether
diligent good-faith efforts were made to procure the testimony, not whether more stringent
efforts would have produced it.” Id.; see also People v James (After Remand), 192 Mich. App.
568, 571; 481 NW2d 715 (1992). A trial court’s decision regarding whether due diligence was
exercised to produce a witness is reviewed for an abuse of discretion. Bean, 457 Mich. at 684.
“A trial court abuses its discretion when its decision falls outside the range of reasonable and
principled outcomes.” People v Duncan, 494 Mich. 713, 722-723; 835 NW2d 399 (2013).

        The record discloses that the prosecutor had been aware of Maclin’s location throughout
the proceedings. He successfully procured Maclin’s testimony for defendant’s preliminary
examination, which occurred less than two months before defendant’s trial. Maclin also testified
at the related trial of defendant’s father only weeks before defendant’s trial. For defendant’s
trial, Maclin was personally served with a subpoena within two weeks of trial, accepted service
of the subpoena, and signed a notice of receipt. The prosecutor spoke to Maclin by phone less
than a week before trial. The prosecutor also arranged for a cab to transport both Maclin and
another witness to court for trial.

        The record supports the prosecutor’s declaration that he fully expected Maclin to come to
court in compliance with the subpoena. When Maclin did not appear, the prosecutor called her,
using the same phone number that was active less than a week earlier, but the phone had been
disconnected. After the trial court signed a witness detainer for Maclin, the prosecutor contacted
a police lieutenant and a special operations officer, which resulted in two separate units
deploying people to search for Maclin. The trial court found that “it’s clear she is trying to avoid
coming to Court.” Due diligence is the attempt to do everything reasonable, not everything
possible, to obtain the presence of the witness for trial. People v Cummings, 171 Mich. App. 577,
585; 430 NW2d 790 (1988). Under these circumstances, the trial court did not err in finding that
the prosecutor made reasonable efforts to secure Maclin’s attendance. Accordingly, the trial
court did not abuse its discretion in finding that Maclin was unavailable and, therefore,
permitting the use of her preliminary examination testimony.

       Affirmed.



                                                             /s/ Kirsten Frank Kelly
                                                             /s/ Karen M. Fort Hood
                                                             /s/ Stephen L. Borrello




                                                -2-